[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             July 21, 2009
                              No. 08-15380                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 07-00107-CR-ORL-28GJK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ADOLFO CEPERO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 21, 2009)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Adolfo Cepero appeals his 300-month sentence imposed after he pled guilty
to one count of conspiracy to possess with intent to distribute five kilograms or

more of cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846.

Cepero argues that the district court erred in denying him a sentence reduction for

acceptance of responsibility and by imposing an enhancement for obstruction of

justice. Cepero furthers argues that because the district court did not grant him a

reduction for acceptance of responsibility, the court erred in calculating his

Guideline range and therefore his sentence is procedurally unreasonable.

I.    Acceptance of Responsibility Reduction

      On appeal, Cepero argues that he was entitled to an acceptance of

responsibility reduction because he timely entered a guilty plea. Section 3E1.1(a)

of the Sentencing Guidelines instructs sentencing courts to decrease a defendant’s

base offense level by two if he clearly demonstrates that he has accepted

responsibility for his offense. A third point may be deducted upon motion of the

government if the defendant accepts responsibility in a timely manner and the

offense level is 16 or greater. § 3E1.1(b). Under U.S.S.G. § 3E1.1, a guilty plea is

“significant evidence of acceptance of responsibility” but may be outweighed if the

defendant acts in a manner that is inconsistent with acceptance of responsibility.

      We review the district court’s determination of acceptance of responsibility

for clear error. United States v. Amedeo, 370 F.3d 1305, 1320 (11th Cir. 2004).



                                           2
“A district court’s determination that a defendant is not entitled to acceptance of

responsibility will not be set aside unless the facts in the record clearly establish

that a defendant has accepted personal responsibility.” Amadeo, 370 F.3d at

1320-21 (quoting United States v. Sawyer, 180 F.3d 1319, 1323 (11th Cir.1999)).

Because “[t]he sentencing judge is in a unique position to evaluate a defendant’s

acceptance of responsibility[,] . . . the determination of the sentencing judge is

entitled to great deference on review.” U.S.S.G. § 3E1.1, cmt. (n.5). We review

the district court’s credibility determinations as to a defendant’s acceptance of

responsibility for clear error. Amedeo, 370 F.3d at 1318.

      The district court denied Cepero an acceptance of responsibility reduction on

the grounds that he sold information to other inmates to enable them to testify

falsely in exchange for a sentence reduction and that he threatened and intimidated

a fellow inmate—in one instance actually striking that inmate—so that the inmate

would not cooperate with the government.

      After reviewing the testimony elicited at sentencing, we find that the district

court did not clearly err in its determination that Cepero had not accepted

responsibility. Specifically, testimony by one of Cepero’s fellow inmates and by a

DEA agent, who had spoken with several other inmates, established that Cepero

had on several ocassions offered to sell inmates incriminating information about a



                                            3
co-conspirator who was implicated in a homicide so that the inmates could give the

information to the prosecutors to attempt to reduce their sentences. The testimony

also established that Cepero and an inmate he had hired as a body guard had

intimidated and threatened several inmates and in one case beat an inmate

suspected of cooperating with the government.

      Although Cepero argues that this testimony is contradicted by his own

testimony and that of other witnesses, this argument is, as the government points

out, an attack on the district court’s credibility determination. Because we see no

indication that the district court’s decision to credit certain testimony over others

was clearly erroneous, we affirm the district court on this issue. See Amedeo, 370
F.3d at 1318.

II.   Obstruction of Justice Enhancement

      Cepero argues that the district court erred by enhancing his sentence by two

levels for obstruction of justice, pursuant to U.S.S.G. § 3C1.1, based on the same

facts that it used to deny the acceptance of responsibility reduction. Section 3C1.1

of the Sentencing Guidelines provides: “If (A) the defendant willfully obstructed or

impeded, or attempted to obstruct or impede, the administration of justice with

respect to the investigation, prosecution, or sentencing of the instant offense of

conviction, and (B) the obstructive conduct related to (i) the defendant's offense of



                                           4
conviction and any relevant conduct; or (ii) a closely related offense, increase the

offense level by 2 levels.” U.S.S.G. § 3C1.1. Although we do not believe, based

upon the testimony regarding Cepero’s post-incarceration conduct, that the district

court erred in imposing the obstruction of justice enhancement, removal of the

enhancement would have no effect on Cepero’s offense level, because he was

sentenced as a career offender, see U.S.S.G. § 4B1.1, and therefore his sentence

was not modified based upon the obstruction of justice enhancement. See U.S.S.G.

§ 4B1.1(b) (only permissible adjustment to base offense level calculated under

career offender provision is for acceptance of responsibility). Thus, even had the

district court erred with respect to the imposition of an obstruction of justice

enhancement, the error would have been harmless. See United States v.

Hernandez, 160 F.3d 661, 670-71 (11th Cir. 1998).1

       AFFIRMED.




       1
         Because we have held that the district court did not err in refusing to grant Cepero an
acceptance of responsibility reduction and imposing (albeit with no effect) an obstruction of
justice enhancement, we likewise reject Cepero’s argument that his sentence was procedurally
unreasonable based upon the district court’s failure to reduce his sentence for acceptance of
responsibility as part of its calculation of his Guidelines range. Cepero does not argue, and we
see no indication, that Cepero’s sentence was otherwise procedurally (or substantively)
unreasonable.

                                                5